Attorney’s Docket Number: TSMP20193697US01
Filing Date: 05/22/2020
Claimed Priority Date: 11/26/2019 (Provisional 62/940,406)
Applicants: Hsiao et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the After-Final Amendment filed on 06/17/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Acknowledgment
The After-Final Amendment filed on 06/17/2022, responding to the Office action mailed on 05/11/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 22 and 24, and added new claims 33 and 34. Accordingly, pending in this application are claims 1-2, 4-9, 21, 23, and 25-34.
 
Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 previously set forth in the Final Office action mailed on 05/11/2022. Accordingly, all previous claim rejections are hereby withdrawn, and the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT
This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Methods of Manufacturing a Gate Electrode having Metal Layers with Different Average Grain Sizes --.

Allowable Subject Matter






Claims 1-2, 4-9, 21, 23, and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a method comprising: depositing a lower layer having a first average grain size, wherein the depositing the lower layer is performed under a first temperature; and depositing an upper layer over the lower layer, wherein the lower layer and the upper layer are formed of a same material, and the upper layer has a second average grain size greater than the first average grain size, and wherein the depositing the upper layer is performed under a second temperature lower than the first temperature.
Regarding claim 21, the prior art of record fails to disclose or suggest a method comprising: depositing a lower layer having a first average grain size, wherein the lower layer is deposited under a first process condition, and wherein the lower layer is deposited over and contacting a high-k dielectric layer in the gate dielectric; and depositing an upper layer over the lower layer, wherein the lower layer and the upper layer are formed of a same material, and the upper layer has a second average grain size greater than the first average grain size, wherein the lower layer is deposited under a second process condition different from the first process condition.
Regarding claim 29, the prior art of record fails to disclose or suggest a method comprising: depositing a first sub layer of the work-function layer; and depositing a second sub layer over the first sub layer, wherein the first sub layer and the second sub layer are formed using same first process gases, and the second sub layer has a different average grain size than the first sub layer; and depositing a metal layer over the work-function layer, wherein the depositing the metal layer comprises: depositing a third sub layer; and depositing a fourth sub layer, wherein the third sub layer and the fourth sub layer are formed using same second process gases, and the fourth sub layer has a different average grain size than the third sub layer.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814